Citation Nr: 1632706	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  08-02 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 








INTRODUCTION

The Veteran served on active duty in the military from February 1981 to October 1981.

This matter initially came before the Board of Veterans' Appeals ("BVA" or "Board)" on appeal from a September 2005 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida in which the RO granted an increased rating of 10 percent for the residuals of a right elbow and forearm injury, retroactively effective from March 31, 2005.  The Veteran appealed for a higher rating for this disability.   

In an April 2013 decision, the Board denied the Veteran a disability rating in excess of 10 percent for her right elbow and forearm disability.  In doing so, the Board determined that the issue of entitlement to a total disability rating based on individual unemployability ("TDIU") had been raised by the record in light of the  case of Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the TDIU claim for further development.  

The RO has completed the development requested by the Board.  The case has been returned to the Board for further review.  

For the record, this appeal was processed using the Veteran's Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.







FINDINGS OF FACT

1.  From September 1987 to September 2000, the Veteran worked as a senior laboratory technician in an industrial, chemical laboratory.     

2.  Since she stopped working as a laboratory technician in September 2000, the Veteran's service-connected disabilities have not precluded employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate his/her claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. §3.159(b).  

VCAA-compliant notice was provided to the Veteran by a letter dated in December 2013. 

Concerning  VA's duty to assist, the record reflects that the RO made reasonable efforts to obtain relevant records adequately identified by the Veteran in support of her TDIU claim.  See, e.g., January 2014 letter from the RO to the Veteran.  Two VA examinations were conducted in February 2014.  The reports from these examinations are adequate in relationship to the Veteran's TDIU claim as they are based upon consideration of the Veteran's prior medical history and examinations, and describe her service-connected disabilities in sufficient detail such that the Board's evaluation is a fully informed one, and contains reasoned explanations.  

Additionally, in April 2013, the Board remanded this claim for additional development.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  In this respect, in response to the April 2013 remand, additional records were associated with the claims file and (as mentioned above) two VA examinations dated in February 2014 were conducted in order to address the Veteran's current symptomatology related to her claim.  Thereafter, a supplemental statement of the case ("SSOC") was issued in February 2014. 

Thus, as discussed above, the Veteran was notified and aware of the evidence needed to substantiate her TDIU claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was also provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Claim of entitlement to a TDIU

The Veteran contends that she is entitled to a TDIU on the basis that she is unable to work due to her service-connected disabilities.  The Veteran has reported that she worked as a senior lab technician in an industrial chemical laboratory from September 1987 to September 2000.  See Social Security Administration Adult Disability Report, pgs. 3, 8.  In terms of her duties, she indicated that she worked with chemical samples that were brought into the laboratory from an outside plant.  Id., p. 8.  These samples were placed in small vials, large cylinders and gallon containers.  She stated that she was responsible for removing the samples from the cylinders by attaching fittings and using two wrenches simultaneously moving them in opposite directions.  She then manually mixed solutions by stirring and shaking containers.  She moved solvents in five gallon containers from floor level to table top many times during her shift.  She reported that she initially wrote data manually; and afterward, entered the data into the computer.  She stated that all of the above-referenced tasks required constant standing and walking.  Id.  In terms of leaving her job, the Veteran reported that she stopped working in July 2000 because she had surgery on her right elbow and wrist.  Id., p. 2.    

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability/disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability/disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. §3.321. 

The central inquiry of a TDIU is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Turning to the schedular criteria, the Board observes that starting in January 2000, the Veteran was service-connected for carpal tunnel syndrome and ulnar abutment of the left (non-dominant) wrist at a disability rate of 10 percent.  Beginning in March 2005, the Veteran became service-connected for residuals of a right elbow and forearm injury at a disability rate of 10 percent.  Therefore, from March 2005 to the present, the Veteran's combined disability rating has been 20 percent.  Thus, the minimum schedular threshold requirement (of a single disability rating of 60 percent or more or combined rating of 70 percent) to be considered for a TDIU has not been satisfied.  38 C.F.R. 4.16(a).  

In regards to the evidence related to unemployability, the record reflects that the Veteran was in the active military service in terms of active duty for training from February 1981 to October 1981.  On her March 2014 Application for Increased Compensation based on Unemployability, the Veteran reported that she graduated from high school, and attended two (2) years of college.  As mentioned previously, the Veteran worked as a laboratory technician for the same chemical company from 1987 to 1999.  March 2014 Application for Increased Compensation based on Unemployability; Social Security Administration Adult Disability Report.  She has indicated that she last worked in either July 2000 or September 2000.  Social Security Administration Adult Disability Report.  In her VA application, the Veteran also reported that her service-connected "right and left forearm and hands" prevented her from securing or following any substantially gainful occupation; and that she went through Vocational Rehabilitation and was turned down. March 2014 Application for Increased Compensation based on Unemployability; see also letters dated in July 2005 and March 2006. 

In addressing the question of whether the Veteran's service-connected carpal tunnel syndrome and ulnar abutment of the left wrist rendered her unable to secure or follow a substantially gainful occupation, the Board turns to two VA medical examination reports dated in February 2014 that are related to the Veteran's service-connected conditions.  See February 2014 Peripheral Nerves Conditions VA examination and February 2014 Elbow/Forearm Conditions VA examination report.  During a February 2014 peripheral nerves conditions examination, the Veteran reported that she was diagnosed with carpal tunnel syndrome of the left wrist during basic training.  She told the VA medical doctor who was examining her that she slipped in a fox hole, landing on her outstretched hand; and that she was treated with a cast from her hand to her arm that she wore for three-and-a-half months.  The Veteran reported that during service, she began experiencing numbness, tingling and swelling of the hand when doing push-ups.  She ultimately had to have surgery of the left forearm.  After surgery, the Veteran said that she was told she had carpal tunnel syndrome.  

Subsequent to obtaining a medical history from the Veteran, the February 2014 VA medical doctor reviewed the claims file and referenced pertinent medical records that included a February 2011 neurology consultation during which the Veteran underwent an electrodiagnostic study - CTS and EMG.  He stated that a summary of the relevant findings indicated that the Veteran's bilateral median and ulnar motor and sensory distal latencies, amplitude of motor and sensory and motor conduction were normal; an EMG of the bilateral cervical paraspinals was normal; and an EMG of the upper limb muscles on both sides was essentially normal.  As such, the Veteran was found to have a normal study, without evidence of left or right carpal tunnel syndrome or evidence of left or right ulnar compression at the elbow or at Guyon's Canal.  

After considering the Veteran's medical history and the records contained in the claims file, the VA doctor performed a physical examination of the Veteran.  Thereafter, he stated that based upon the Veteran's medical records, medical literature he had reviewed and his own clinical experience, the Veteran's peripheral nerve condition (i.e., service-connected carpal tunnel syndrome and ulnar abutment of the left wrist) did not impact her ability to work because there was no objective evidence that the Veteran [still] had carpal tunnel syndrome.  In support of his opinion, the doctor referenced the Veteran's February 2011 EMG/NCS results that indicated there was no longer the presence of right or left carpal tunnel syndrome and no evidence of right or left ulnar nerve compression.  Absent these findings, the Veteran's service-connected left wrist disability could not impact her ability to work or have an effect on her ability to obtain or maintain substantially gainful employment.  

Turning to the February 2014 VA examination relating to the Veteran's right elbow and forearm, the VA medical doctor obtained a medical history from the Veteran and reviewed the claims file.  At that time, the Veteran reported that she had surgery on her right elbow in 2000.  She indicated that her elbow improved after surgery, but that she still had pain in the elbow that radiated down her forearm to her hand.  She described numbness and tingling of the right arm to her right hand; and indicated that it was worse at night.  She also indicated that her pain was constant; and that it was aggravated by lifting, ironing, pushing and pulling motions.  In terms of her occupation as a chemist/lab technician, the Veteran reported that she would have difficulty performing her work duties because the job activities she undertook (i.e., shaking and mixing samples, entering data into a computer) would be difficult for her now because they would aggravate her right elbow and forearm pain.  

In reviewing the claims file, the medical doctor noted x-rays dated in October 2006 that demonstrated the Veteran's right elbow bony structure to be intact and normally articulating.  The x-rays showed no evidence of fracture or dislocation.  The Veteran's soft tissues were noted to be unremarkable; and there was no evidence of joint effusion.  The final impression of the x-rays was that of a "negative right elbow."  

After conducting a physical examination, the medical doctor diagnosed the Veteran with an injury to the right elbow and forearm.  

After analyzing both February 2014 VA examination reports together, the VA medical doctor ultimately addressed the functional impact of the Veteran's service-connected upper extremity conditions (to include the injury to right elbow and forearm), carpal tunnel syndrome and ulnar abutment of the left wrist conditions.  In doing so, he stated that these disabilities should not preclude the Veteran from employment or occupational duties with respect to light duty and sedentary activities.  In providing a rationale for his conclusion, the doctor noted again that the Veteran's most recent EMG/NCS studies dated in February 2011 indicated that there was no longer the presence of right or left carpal tunnel syndrome and no evidence of right or left ulnar nerve compression.  Hence, since these disorders were no longer present, they could have no functional impact on the Veteran's employability.  In terms of the Veteran's right elbow and forearm disability, the doctor found that the Veteran had some functional impairment; however, he noted that her manual dexterity and upper extremity neurological function were normal. Thus, he opined that while the Veteran would potentially need some adjustments made to accommodate her right elbow and forearm condition (such as having an accommodation of no repetitive lifting or use of the right upper extremity), she should be able to do sedentary-type "desk" jobs.  He stated that he ultimately found no objective evidence that the Veteran's service-connected upper extremity conditions should preclude gainful employment of a light duty or of a sedentary nature.  

The Board finds the February 2014 VA medical opinions to be both probative and persuasive.  In making this determination, the Board addresses the Veteran's reports that she has gone through VA Vocational Rehabilitation for her "right and left forearm and hands," but was turned down.  See March 2014 Application for Increased Compensation based on Unemployability.  In this regard, the Veteran has stated that she applied for and was denied Vocational Rehabilitation after being told that "there was nothing further that could [be] done for [her] due to [her] current condition" and that Vocational Rehabilitation was unable to help her due to the "worsening condition of [her] hands and arms."  See Veteran's letters dated in July 2005 and March 2006.  The Board views the Veteran's statements as essentially an argument that VA's Vocational Rehabilitation program's inability to help her is evidence supportive of her claim that her service-connected disabilities preclude employment.  



The Board finds the Veteran's statement as to attending Vocational Rehabilitation to be competent, in that evidence of record shows that the Veteran did apply for Vocational Rehabilitation benefits in 2005.  See December 2013 email exchanges.  However, the Board finds the Veteran's assertions of being disqualified for Vocational Rehabilitation due to the severity of her service-connected disabilities to be less persuasive than the other evidence of record.  In this regard, the claims file contains an email exchange sheet that indicates that while the Veteran applied for Vocational Rehabilitation benefits in 2005 and did not participate in the program, the determination not to participate in the program was made because the Veteran's employment goals were found not to be feasible through the offerings of the Vocational Rehabilitation program.  The Veteran, herself, was not found to be infeasible for work; and therefore her inability to participate in the program does not support her claim.    

While the Veteran may be unemployed, the dispositive issue is whether she is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).
The more probative and persuasive evidence of record reveals that the Veteran's service-connected right elbow/right forearm disability and left wrist carpal tunnel syndrome/ulnar abutment disorder, separately or together, do not preclude the Veteran's ability to do light duty or sedentary-type work.  As such, the evidence does not show that the Veteran is unable to secure or maintain substantially gainful employment due to her service-connected disabilities alone.  Therefore, the Veteran's claim for TDIU is denied.


ORDER

A total disability rating based on individual unemployability is denied.


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


